Title: From Thomas Jefferson to Borgnis Desbordes, Frères, 22 May 1786
From: Jefferson, Thomas
To: Borgnis Desbordes, Frères



Gentlemen
Paris May 22. 1786.

Being but lately returned from England I could not sooner acknowlege the receipt of your favors of Jan. 13. Mar. 13. 17. and 29., Apr. 24. and May 11. It appears by these that nothing is now necessary for the liberation of Asquith and the other prisoners but to pay the charges of the prosecution and sustenance, which you suppose will be about 900₶. Probably it will be something more on account of the delay which has happened since. I will therefore beg the favour of you to pay these charges, to furnish each of the prisoners further with a guinea a peice, and to take Asquith’s bill on Mr. Grand banker for the United states at Paris for the whole of your advances, which I will instruct Mr. Grand to pay. Permit me here to return you my thanks for your very charitable attention to these unfortunate men. When I first asked this favor of you, I had no expectation your trouble would have been of so long continuance. You have seen that their situation was interesting to humanity, and I doubt not have met a sufficient reward in the gratification of relieving real distress; after this it is little to add the obligation you have conferred on, Gentlemen, Your most obedient & most humble servt,

Th: Jefferson

